Citation Nr: 1432636	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a sleep disability.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to service connection for a gastrointestinal disability.
10.  Entitlement to service connection for kidney stones.  

11.  Entitlement to service connection for a body fungus.

12.  Entitlement to total disability based upon individual unemployability for compensation purposes (TDIU).

13.  Entitlement to a temporary total disability rating for hospitalization.  

14.  Entitlement to temporary total disability rating for convalescence.  


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1976 and from August 1979 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009, April 2011, and October 2012 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in March 2012, the Veteran submitted additional evidence in support of his claims and in May 2014 waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In the rating decision in March 2011, the RO denied the claims of service connection for a sleep disability, service connection for an acquired psychiatric disability, entitlement to total disability based upon individual unemployability, and total disability based upon convalescence or hospitalization as well as 21 other issues.  The Veteran initially expressed disagreement to all the issues decided by the RO in the March 2011 rating decision.  His substantive appeal is ambiguous as to whether he still wanted to appeal all issues or limit his appeal to service connection for a sleep disability, service connection for an acquired psychiatric disability, entitlement to total disability based upon individual unemployability, and total disability based upon convalescence or hospitalization.  At his hearing in July 2013 the Veteran and his representative clearly indicated his intent to limit his appeal to the issues of service connection for a sleep disability, service connection for an acquired psychiatric disability, entitlement to total disability based upon individual unemployability, and total disability based upon convalescence or hospitalization.  The Board therefore does not have jurisdiction of the other claims and those claims are not addressed in this decision. 

The Board notes that the Veteran, as a lay person, filed his claims as service connection for sleep apnea, posttraumatic stress disorder, and a spine disorder.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his sleep disturbance symptoms (e.g., sleep apnea, narcolepsy), his mental health condition (e.g., PTSD, major depressive disorder), and ultimately the evidence may also entitle the Veteran to separate awards of service connection for both a cervical spine disability and a lumbar spine disability the Board has therefore stated the issues as set forth on the first page of this decision

The issues of service connection for tuberculosis, service connection for a sleep disability, service connection for an acquired psychiatric disorder, service connection for a cervical spine disability, service connection for a lumbar spine disability, service connection for sinusitis, service connection for a heart disability, service connection for a gastrointestinal disability, service connection for kidney stones, and service connection for a body fungus, entitlement to total disability based upon individual unemployability, and total disability based upon convalescence or hospitalization are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in April 1977, the RO originally denied a claim of service connection for tuberculosis, and the Veteran did not perfect an appeal of that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the April 1977 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for tuberculosis, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The April 1977 rating decision which denied a claim for service connection for tuberculosis is final.  38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); currently, 38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 1977 RO denial to reopen a claim of entitlement to service connection for tuberculosis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for tuberculosis is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for tuberculosis was denied in a rating decision dated in April 1977.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran expressed disagreement to the decision but failed to perfect the appeal by filing a substantive appeal and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the April 1977 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his service connection for tuberculosis claim occurred in September 2007 when the Veteran filed a claim for service connection for a tuberculosis disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for tuberculosis because permanent residual or chronic disability, including the lungs, since the Veteran's positive tuberculosis result in service.   Since the prior final rating decision in April 1977, VA has received additional evidence, including VA treatment records, private medical treatment records, Social Security Administration records, and lay statements by the Veteran and friends.

Towards the end of his service, the Veteran had a positive skin test result for tuberculosis and underwent approximately 6 months of INH administration.  He developed pain in his upper right quadrant by October 1976 and although the work-up failed to determine the etiology of his pain, there were no indications that the Veteran had active tuberculosis.  A hematology consult specifically found there was no clinical or laboratory evidence that the Veteran had active tuberculosis.  Chest X-rays were normal.

At his hearing in July 2013, the Veteran testified that he was told upon the first positive skin test result for tuberculosis that he will always test positive for tuberculosis.  He also testified that he now has a persistent cough and had a recent MRI.  A lung specialist told the Veteran he saw a black scratch on the recent MRI.  The Veteran attributes his exposure to tuberculosis to his service in Panama at the Panama Canal.

To summarize the foregoing, the Veteran has submitted evidence of symptoms of currently active tuberculosis symptoms and findings.  The Veteran has related the onset of his current tuberculosis or tuberculosis symptoms to service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current tuberculosis disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability.  The establishment of a current (active) disability and the lack of a relationship between the disability and service were both reasons for the prior final denial of the claim of service connection for a tuberculosis disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for tuberculosis is reopened, and to this extent the appeal is granted.


REMAND

As to the re-opened claim for service connection for tuberculosis, service connection for a sleeping disorder, and service connection for an acquired psychiatric disorder, the Board has determined further development is needed before reaching the merits.  As to the claims for total disability based upon individual unemployability, temporary total disability based upon hospitalization, and temporary total disability based upon convalescence, the Board finds these claims are inextricably intertwined with the remaining claims and are deferred until the evidence development is completed and all claims are ready for re-adjudication.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran testified that both his cervical and lumbar spine disabilities began in service in 1973.  While riding in the back of a truck, the vehicle hit a pothole and the Veteran was thrown upward and he hit the roof of the truck.  He was injured severely enough that he required in-patient treatment at the base hospital in Fort Bragg, North Carolina.  He has requested VA obtain these records.

The Veteran testified that while he was stationed in the Panama Canal, he witnessed another person, possibly a fellow soldier, being beaten and stoned to death, and this occurred at a time the Panamanians were rioting and expressing anger at Americans.  He further testified that this is one of the stressors that has resulted in what he believes is PTSD.  While the Veteran apparently did not know the victim in the incident he witnessed, he has provided information as to the approximate dates (June to August 1974) of the riots.  The Board has determined that sufficient information has been provided that the RO should attempt to verify this particular stressor, although the RO should first ask the Veteran if he recalls any further details.  

The Veteran testified to seeing various private physicians for the disabilities at issue.  Some of the physicians, such as Dr. Howell, have issued reports and there are records of his treatment in the file, but it is unclear to the Board if the complete records have been obtained and associated with the file.  In other instances, there are no records from an identified treating private physician.  For instance, there are no records from the physician who recently had the Veteran undergo a lung MRI and told the Veteran it had a black scratch.  Either way, the RO should ask the Veteran to submit or authorize VA to obtain the complete records of each identified medical provider.  

The file contains Tuscaloosa, Alabama VAMC records from December 2009 to March 2010 and then from August 2011 to March 2012.  There are references to VA treatment between March 2010 and August 2011 such as treatment in June 2011.  Furthermore, the statement of the case indicates the RO reviewed records to May 2011.  A similar gap is apparent in the records from the Birmingham, Alabama VAMC.  In addition, the Veteran, from time to time has travelled to Topeka, Kansas, to visit and care for an ailing brother.  While there, he has sought treatment from VA.  There are records in the file but the Board is unsure if the complete set has been associated as the RO indicated a complete review in the statement of the case.

The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from March 2010 to the present should be requested to ensure that the Board has all relevant VAMC records.

There has not been a VA examination to determine whether the Veteran's sleep disability or cervical and lumbar spinal disabilities are related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused by other disabilities that may be service connected.  For instance, the Veteran testified that his sleeping disability has worsened due to the medication prescribed to alleviate his mental health symptoms.  If ultimately it is determined that the Veteran has a service acquired psychiatric disability, he may be entitled to service connection for any medication used to treat the symptoms of that mental health disability, but also causes or aggravates his sleeping disorder.  38 C.F.R. § 3.310.  In any event, the Veteran states he began experiencing the symptoms of a sleeping disability in service, and injured his lower back and neck in service, resulting in continuing pain and symptoms for all three disabilities have progressively worsened since separation.  The Board has therefore determined that VA should provide the Veteran with a VA examination as there is an indication the Veteran has a current disability claimed as related to service but insufficient competent medical evidence to make a decision on the claim.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As to the claim for an acquired psychiatric condition, the Board acknowledges that the Veteran underwent a VA mental health examination in February 2011.  At that time, the examiner concluded the Veteran did not meet the criteria for PTSD under DSM-IV.  The examiner, however, did not discuss whether the diagnosis, major depressive disorder, or any of the other diagnoses of record, such as anxiety disorder NOS, is related to service.  

Although the examiner did discuss some of the in-service stressors identified by the Veteran such as racism directed at him by superior officers, and his reaction, anger, the examiner also did not discuss some of the Veteran's other stressors such as being near part of a riot started by civilians in Panama that was apparently directed at American soldiers.  In one instance, he saw another person, possibly a fellow soldier, who was beaten or stoned by Panamanians.  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims for service connection for sinusitis, service connection for a heart disability, service connection for a gastrointestinal disability, service connection for kidney stones, and service connection for a body fungus, the RO issued a rating decision in October 2012 denying those claims.  

Although no notice of disagreement appears in the file, a November 2012 letter by the RO clearly states that the Veteran has expressed disagreement to the October 2012 rating decision.  As the RO has not had the opportunity to issue a statement of the case addressing these claims, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Birmingham, Alabama VAMC and the Tuscaloosa, Alabama VAMC, and associated outpatient clinics from March 2010 to the present.   In addition, all records from the Topeka, Kansas/Kansas City VAMC and associated outpatient clinics from June 2009 to the present should be obtained.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Request from the base hospital and dispensary at Ft. Bragg, North Carolina; the National Personnel Records Center; and any other appropriate source to include the National Archives and Records Administration; and the applicable service department all treatment records or in- patient records of the Veteran while he was stationed at Fort Bliss regarding injuries to the neck and back. 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.  

3.  Ask the Veteran to provide any other information he recalls such as locations or if he can provide any further identification of the approximate date when the riots occurred.  The RO should advise the Veteran that record searches are feasible only if the NPRC has an identified 90 day period to encompass the search.  The RO should also advise the Veteran that the failure to provide the information may result in a VA examination and subsequent decision based upon the evidence of record.

After receiving this information, along with information already in the file, including the previous dates of June -August 1974, the RO should attempt to verify with the appropriate sources the stressors involving regarding riots by Panamanians while the Veteran was assigned to duty in the Panama Canal, including whether units such as the Veteran's unit were assigned to guard the Canal and help control the riots and whether American service members were injured.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. J. Stephan Howell, Dr. Neal G. Clement, Dr. Anderson, Dr. Mario, Dr. Holden, Dr. Peter Vann, Dr. Morris, and Southern Chiropractic from the initial date of treatment to the present.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

5.  After the record development is completed, provide the Veteran with a VA examination for sleep disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

The examiner is asked to determine if the Veteran has a sleep disability, and for each sleep disability identified is it at least as likely as not (50 percent or greater probability) that such diagnosed disorder had its onset during service or is causally and etiologically related to service.


The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any sleep disability was caused by or aggravated by the Veteran's other disabilities, to include as a side effect of medication taken for a disability such as a mental health disorder.
The examiner is asked to discuss the clinical significance of the diagnoses of record of obstructive sleep apnea, narcolepsy, idiopathic hypersomnia, and REM behavior disorder.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If the examiner determines that a sleep disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

6.  After the foregoing record development is complete, provide the Veteran with a VA spinal examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine if the Veteran has a cervical spine disability, or thoracolumbar spine disability, and for each disability identified is it at least as likely as not (50 percent or greater probability) that such diagnosed disorder had its onset during service or is causally and etiologically related to service.
The examiner is asked to specifically discuss the Veteran's testimony and evidence of injuring his neck and back in service while riding in the back of a truck that hit a pothole.

The examiner is asked to discuss the clinical significance of the motor vehicle accidents in May 1998 and November 2008 and other injuries the Veteran has suffered since separation.  

If the examiner determines that a cervical or thoracolumbar disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

7.  After the foregoing record development is completed, afford the Veteran a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include major depressive disorder, anxiety disorder, NOS, dysthymia, and PTSD. The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. The examiner is asked to determine:

a). Whether it is at least as likely as not (50 percent probability), the Veteran has any current psychiatric disability, including PTSD and, if so, 

b). Whether it is at least as likely as not (50 percent probability) that any psychiatric disability diagnosed , other than PTSD, had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

 c). If the Veteran's stressors have been verified and the Veteran has been diagnosed with PTSD, the examiner should determine whether is it at least as likely as not (50 percent probability) that PTSD is related to reported in-service stressors, including whether the Veteran's service in Panama during riots created a fear of hostile military or terrorist activity to support a diagnosis of PTSD. 

The examiner is asked to distinguish any manifestations of the Veteran's learning disabilities and cognitive disabilities from any current psychiatric disorder.

The examiner is asked to discuss the clinical significance of the post- service event where the Veteran was attacked and assaulted while working for the Peace Corps in Nigeria.

8.  Furnish the Veteran and his representative a statement of the case on the issues of service connection for sinusitis, service connection for a heart disability, service connection for a gastrointestinal disability, service connection for kidney stones, and service connection for a body fungus.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

9.  After the development requested is completed, readjudicate the claims for service connection for a tuberculosis, service connection for a sleeping disorder, service connection for an acquired psychiatric disorder, service connection for a cervical spine disability, service connection for a lumbar disability, entitlement to total disability based upon individual unemployability, entitlement to a temporary total disability rating based upon hospitalization, and entitlement to a temporary total disability rating based upon convalescence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


